Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 7/22/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-14 and 21-26 are pending.  Claims 15-20 have been canceled.  
This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/22 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 7/22/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a catalyst material supported on the catalyst support and comprising”, which is indefinite as it is unclear what element of the claim “and comprising” if further limiting.  Specifically, it is unclear if “and comprising” is limiting the “catalyst material supported on the catalyst support” or “the catalyst material”.  See also claim 21 that recites “a catalyst material supported on the catalyst support and including…”
Claim 9 recites the limitation "The fuel cell catalyst material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Fampiou et al., Binding of Pt Nanoclusters to Point Defects in Graphene:  Adsorption, Morphology, and Electronic Structure, J. Phys. Chem 2012, page 6543-6555 (NPL #3 from IDS filed 11/12/20).
Fampiou teaches platinum nanoclusters supported on defective graphene.  The formation of metal-carbon bonds at support defects influences the average bond length and thus the strain in the metal cluster (abstract).  Pt clusters bind more strongly to defects (vacancies, disclinations, dopants, edges, 5-8-5 reconstructed divacancies) in graphene because of the formation of strong Pt-C bonds at the defect, which partially alleviates the disruption of the graphene sp2 network.  Boron or nitrogen doping are known for enhancing the binding of Pt clusters to graphene.  The presence of vacancies in the graphene substrate has been shown to enhance the stability of Pt nanoparticles of the graphene support (see at least the first column of page 6544).  The platinum-graphene nanocomposite may be used as an electrocatalyst in fuel cells (see at least col. 1, page 6543).  See also the figures of Fampiou.  See at least Figures 2 and 3 regarding claims 4 and 8.  Graphene oxide is known to contain lattice defects (vacancies, holes) and functional groups (carbonyls, epoxides, hydroxyls, etc) that can act as strong anchoring sites for Pt nanoparticles (col. 2, page 6543).  The thickness of a single graphene layer is about 0.335 nm (see graphene thickness npl document).
Thus the claims are anticipated.  The claims are alternatively unpatentable.  At least claims 1 and 21 have been rejected as indefinite.  It is not clear what the claims encompass.  The platinum nanoclusters of Fampiou are supported on the defective graphene.  Note claim 10 recites “a catalyst material supported on the catalyst support and including…”.
Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive.  Applicant argues Fampiou does not disclose or suggest a catalyst material supported on a catalyst support.  Examiner disagrees.  The platinum nanoclusters of Fampiou are supported on the defective graphene.  Applicant argues Fampiou does not disclose that the graphene sheets are “supported on a catalyst support”.  However, this argument is not commensurate in scope with the claimed invention.  The claims recite the “catalyst material supported on the catalyst support” and “comprising”.  See 35 USC 112, 2nd, rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727